Case 1:18-cv-23919-CMA Document 29 Entered on FLSD Docket 11/01/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ
  and GROVER MUNOZ,

          Plaintiffs,
  v.

  MJM STRUCTURAL CORP., et al.,

        Defendants.
  ______________________________________/

           ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
       MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

          THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  July 8, 2019. Calendar call will be held at 9:00 a.m. on Tuesday, July 2, 2019. No pre-trial

  conference will be held unless a party requests one and the Court determines that one is

  necessary. The parties shall adhere to the following schedule:

          November 26, 2018. The parties shall select a mediator in accordance with Local Rule
          16.2; schedule a time, date and place for mediation; and jointly file a proposed order
          scheduling mediation in the form specified on the Court’s website,
          http://www.flsd.uscourts.gov. If the parties cannot agree on a mediator, they shall notify
          the Clerk in writing as soon as possible, and the Clerk shall designate a certified mediator
          on a blind rotation basis. Counsel for all parties shall familiarize themselves with and
          adhere to all provisions of Local Rule 16.2. Within seven (7) days of mediation, the
          parties are required to file a mediation report with the Court. In accordance with the
          procedures outlined in the CM/ECF Administrative Procedures, the proposed order must
          be emailed to altonaga@flsd.uscourts.gov in Word format.

          December 13, 2018. All motions to amend pleadings or join parties are filed.

          February 11, 2019. Parties exchange expert witness summaries or reports.

          February 25, 2019. Parties exchange rebuttal expert witness summaries or reports.
Case 1:18-cv-23919-CMA Document 29 Entered on FLSD Docket 11/01/2018 Page 2 of 3
                                                 CASE NO. 18-23919-CIV-ALTONAGA/Goodman


         March 11, 2019. All discovery, including expert discovery, is completed.1

         March 18, 2019. Parties must have completed mediation and filed a mediation report.

         March 26, 2019. All pre-trial motions and Daubert motions (which include motions to
         strike experts) are filed. Each party is limited to filing one Daubert motion. If all
         evidentiary issues cannot be addressed in a 20-page memorandum, leave to exceed the
         page limit will be granted. The parties are reminded that Daubert motions must
         contain the Local Rule 7.1(a)(3) certification.

         April 23, 2019. Parties submit joint pre-trial stipulation, proposed jury instructions and
         verdict form, or proposed findings of fact and conclusions of law, as applicable, and
         motions in limine (other than Daubert motions). Each party is limited to filing one
         motion in limine which may exceed the page limits allowed by the Rules. The parties
         are reminded that motions in limine must contain the Local Rule 7.1(a)(3)
         certification.

         Jury Instructions and Verdict Form. The parties shall submit their proposed jury

  instructions and verdict form jointly, although they need not agree on each proposed instruction.

  Where the parties do not agree on a proposed instruction, that instruction shall be set forth in

  bold type. Instructions proposed only by a plaintiff shall be underlined. Instructions proposed

  only by a defendant shall be italicized. Every instruction must be supported by citation to

  authority. The parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil

  Cases, including the directions to counsel contained therein. Proposed jury instructions and

  verdict form, in typed form, including substantive charges and defenses, shall be submitted to the

  Court prior to calendar call, in Word format, via e-mail to altonaga@flsd.uscourts.gov.

  Instructions for filing proposed documents may be viewed at http://www.flsd.uscourts.gov.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s

  Magistrate Judge Rules, all discovery matters are referred to Magistrate Judge Jonathan

  Goodman. Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to



  1
   The parties by agreement, and/or Magistrate Judge Goodman, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.


                                                   2
Case 1:18-cv-23919-CMA Document 29 Entered on FLSD Docket 11/01/2018 Page 3 of 3
                                                CASE NO. 18-23919-CIV-ALTONAGA/Goodman


  trial and final disposition by Magistrate Judge Goodman. The deadline for submitting a

  consent is March 26, 2019.

         Discovery. The parties may stipulate to extend the time to answer interrogatories,

  produce documents, and answer requests for admissions. The parties shall not file with the Court

  notices or motions memorializing any such stipulation unless the stipulation interferes with the

  deadlines set forth above. Stipulations that would so interfere may be made only with the Court’s

  approval. See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule

  26.1(b), the parties shall not file notices of deposition with the Court. Strict compliance with the

  Local Rules is expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.

         Discovery Disputes. Magistrate Judge Goodman holds a regular discovery calendar. No

  written discovery motions, including motions to compel, for protective order, or related

  motions for sanctions shall be filed unless the Magistrate Judge so directs at his discovery

  calendar. Counsel must actually confer and engage in reasonable compromise in a genuine

  effort to resolve their discovery disputes before noticing the dispute for the discovery calendar.

  The Court may impose sanctions, monetary or otherwise, if it determines discovery is being

  improperly sought or is being withheld in bad faith. If, after conferring, the parties are unable to

  resolve their discovery dispute without Court intervention, they shall not file written motions.

  Rather, the “moving party” shall contact the chambers of Magistrate Judge Goodman at (305)

  523-5720 and place the matter on the next available discovery calendar.

         DONE AND ORDERED in Miami, Florida, this 1st day of November, 2018.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record


                                                   3
